IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEREK LEON WALTERS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-3209

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 31, 2017.

An appeal from the Circuit Court for Duval County.
Mark J. Borello, Judge.

Derek Leon Walters, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant filed a rule 3.800(a) motion raising several arguments challenging

the legality of his sentences for possession of a firearm by a convicted felon and
aggravated assault with possession and discharge of a firearm. We affirm the trial

court’s conclusion that the sentences are legal, but write to note that the twenty-

year sentence for the aggravated assault is legal because of the minimum-

mandatory sentence provision of section 775.087(2)(a)2., Florida Statutes (2010).

The offense is not subject to reclassification pursuant to section 775.087(1)

because a firearm is an essential element of aggravated assault. See §

784.021(1)(a). See Patterson v. State, 693 So. 2d 74 (Fla. 1st DCA 1997).

      AFFIRMED.

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.




                                        2